Merrick, J.
The general provision of law, respecting the. manner in which taxes are to be assessed, requires that all personal estate, except in certain enumerated cases, shall be assessed to the owner in the town where he shall be an inhabitant on the first day of May in each year. Rev. Sts. c. 7, § 9. But by the statute of 1852, c. 301, any person who shall have his residence in the city of Boston on the first day of January, shall on the first day of May following be taxed in that city, notwithstanding he may have removed therefrom in the intermediate period.
The words “ inhabitant,” and “ resident,” “ inhabitancy,” a ,id “ residence,” are commonly, though not invariably used, in the constitution and laws of this commonwealth, as synonymous There are a few passages in them where “ residents ” has a somewhat broader significance than “ inhabitants,” and designates a class of persons who have no domicil within the State. Thus, where the constitution confers authority upon the general court to impose and levy assessments, rates and taxes upon all “ the inhabitants of, and persons resident and estates lying within the Commonwealth,” it is apparent that the phrase persons resident ” includes individuals who have no permanent home here, and are not strictly inhabitants of the State. But all such instances, wherever they are found, are exceptions. In general, these words have only one and the same signification ; and it is only in those cases, where -there is something in the context, or in their connection with other expressions, or in their peculiar use, indicating an intention to give them a larger or different *491meaning, that the words “persons resident” are not precisely equivalent to the word “ inhabitants.” This identity of meaning may be observed in many passages of our written law. Thus the constitution declares that no person shall be eligible to the office of governor, who, at the time of his election, has not been an “inhabitant” of the Commonwealth for seven years next preceding; and that the lieutenant governor shall be qualified in point of “ residence ” in the same manner with the governor. c. 2, § 1, art. 2; § 2, art. 1. So, in the general statute concerning taxes and the manner in which they shall be assessed, it is first enacted that all personal property shall be assessed to the owner “ in the town where he shall be an inhabitant on the first day of May; ” and in the next succeeding section, that personal property held in trust shall be assessed to the person entitled to the income of it “ in the town of which he is an inhabitant ; ” but if he resides out of the State, then to the trustee, “ in the town where he resides.” Rev. Sts. c. 7, §§ 9, & 10, cl. 5. The act for the relief of insolvent debtors provides that “ any debtor residing in this commonwealth ” may apply for its benefit “ to the judge of probate for the county within which he resides;” and it has been judicially determined that this description includes those persons only who have a domicil here, and that no debtor, nor his creditors, can avail themselves of the provisions of the act, upon proceedings instituted after his removal and change of abode or domicil to another state. St. 1838, c. 163, § 1. Claflin v. Beach, 4 Met. 392.
The statute of 1850, c. 276, which was “ an act concerning the assessment of taxes,” designed to supply an existing deficiency, and to prevent the fraudulent avoidance of taxation, affords a similar illustration. The phrases “ residence in a town ” and “ inhabitant of a town,” used interchangeably, are several times repeated, in a manner somewhat remarkable, but obviously meaning, and intended to mean, exactly the same thing. This act and the phrases contained in it, and the signification attached to them, deserve attention, in considering what construction shall be given to the language of the statute of 1852, c. 301, on which the defendants rely. It was a recent act, *492having been in existence only two years before the enactment of the latter, and was concerning the same general subject. If so recently, and in connection with the same subject, both those phrases were used by the legislature as synonymous, it seems impossible to find a satisfactory reason for refusing to allow a similar signification to one of them when introduced into the latest of the two enactments.
Certainly there is nothing in the act itself, evincing the intention of the legislature to give to the words “ having a residence in the city of Boston ” any peculiar meaning, or a meaning different from that which they have in their common and ordinary use in the statutes and laws of the Commonwealth. On the contrary, upon the construction contended for by the defendants, this statute woxdd produce changes in the matter of taxation,, deeplj affecting the rights and liabilities of many individuals and municipal corporations, which ought not to be allowed to prevail except in conformity to the clearly expressed and manifest will of the legislature. For, upon that construction, it is difficult to see why all persons, whether engaged in the execution of their own private enterprises, or, like members of the legislature, judges of the courts of law, jurors in the district and circuit courts of the United States, occupied in the discharge of public duties, who should be actually living for these temporary purposes in the city of Boston on the first day of January, would not be liable to taxation there. This would not only impose a peculiar liability or burden on them, but would withdraw from the towns of which they are inhabitants the proper means of supporting their own municipal institutions.
A correct interpretation of the statute, giving to its words their usual and ordinary signification, leads to no such unreasonable and unjust results. Construing the phrase, “ any person who shall have his residence in the city of Boston,” to mean an inhabitant there, the only effect of the statute is to make all those persons taxable there, who were inhabitants of that city on the first day of January, although they remove therefrom and acquire a domicil in some other part of the State before the first day of May next ensuing. Even thus ccmstrued, it gives *493some, and perhaps important, advantages to the city of Boston over other towns. But of the fitness and expediency of such an arrangement, the legislature is the proper and exclusive judge.
It appears, from the statement of facts upon which the parties have agreed that this case shall be decided, that the plaintiff, on the first day of January 1853, was living in the city of Boston in a house of which he was the owner. But for at least twenty years previously to that time, he owned another house in Brook-line, in the county of Norfolk, where he spent the greater part of each year; and for the whole of that period he had been constantly taxed for his poll and personal property in that town, and had voted and exercised all his rights of citizenship there. He moved into Boston in November 1852, but with an intention to remain there only for a limited period ; and in pursuance of that intention, returned in the month of April ensuing to his estate in Brookline. He acted himself, and was treated by others, as an inhabitant of that town. These facts, upon perfectly well settled principles, axe conclusive as to the place of his domicil and inhabitancy. Harvard College v. Gore, 5 Pick. 370. Sears v. Boston, 1 Met. 250. As he moved into Boston only for a temporary purpose, and for a limited period, and returned to Brookline within a few months, when that purpose was accomplished, his domicil was not changed, and he continued all the time to be an inhabitant of Brookline. He did not therefore, within the meaning of the statute, “ have his residence in the city of Boston on the first day of January ” 1853; and therefore the assessment of a tax upon his poll and personal property there for that year was without warrant or authority of law; and he has a right to a return of the money which, by means of it, the defendants constrained him to pay.

Judgment for the plaintiff.